859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re:  GRAND JURY INVESTIGATION (In re Contempt of JohnDoe,) Respondent- Appellant.
No. 88-1860.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1988.

Before WELLFORD and BOGGS, Circuit Judges, and, JOHN W. PECK, Senior Circuit Judge.

ORDER

1
John Doe, an attorney, subpoenaed as a witness before grand jury 97-3 in the Eastern District of Michigan in connection with a purported investigation of judicial corruption in a Recorder's Court, has refused to testify despite being granted immunity pursuant to 18 U.S.C. Sec. 6002.  Petitioner had invoked the Fifth Amendment initially and alluded to use of unlawful electronic surveillance.  He has not pursued this contention, apparently because the government has shown that no such activity was involved as to John Doe.


2
Petitioner then filed a motion for disclosure of records of the process by which the grand jury was selected, challenging whether the grand jury was lawfully constituted.  The district court denied this motion for lack of standing.  Doe has persisted in refusing to testify before the grand jury insisting on his claimed right first to challenge the composition thereof.


3
A district judge has found that John Doe had no good cause for his persistent refusal to testify and held him in civil contempt.  John Doe has been incarcerated for failure to cure his contempt by giving testimony, and he has continued to refuse to testify before the grand jury.  He has moved this court for a stay of the order bringing about his incarceration after a denial of a stay by the district court.


4
We have carefully considered the record submitted in respect of the motion for a stay pending appeal from the order denying his challenge to the grand jury composition, and the response of the United States.  We find no denial of an opportunity to be heard following notice during each step of the procedures involved.  We find no basis for the extraordinary relief sought by petitioner John Doe under the circumstances or in the record adduced.  No persuasive legal authority has been submitted to justify the grant of the stay.


5
The motion for stay is DENIED, and the order of the district court is AFFIRMED.